Citation Nr: 1716649	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-13 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.   Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.   Entitlement to an evaluation in excess of 10 percent for service-connected migraine headaches.

3.   Entitlement to a rating in excess of 30 percent for dizziness and vertigo, previously evaluated as cognitive impairment and other residuals of TBI.

4.   Entitlement to an evaluation in excess of 10 percent for service-connected residuals of traumatic brain injury (TBI).

5.   Entitlement to an evaluation in excess of 10 percent for service-connected joint disease of the cervical spine. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1996 to December 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the claims file is now with Fort Harrison, Montana RO.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in September 2016.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran did not file a substantive appeal as to his increased rating claim for his cervical spine disability.  However, the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki noted that Congress used "permissive language" in the statute for filing a substantive appeal.  The Board finds that the Veteran filed a timely notice of disagreement (NOD) as to this issue and testimony was taken at his September 2016 Board hearing; this issue is properly before the Board.  23 Vet. App. 37 (2009) (finding that the language used by Congress in enacting the statute for filing a NOD was "mandatory", indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

An April 2017 correspondence indicates that "the Veteran is service-connected for dizziness and vertigo (also claimed as Meniere's disease and previously evaluated as cognitive impairment and other residuals of TBI not otherwise classified (to include vertigo and cognitive problems)) and requires a routine future examination for this disability.  Please examine the Veteran to determine the current level of severity."  

The Veteran's increased rating claim for dizziness and vertigo is inextricably intertwined with the issues of increased ratings for PTSD, headaches, and other residuals, as each symptom of his TBI residuals must be considered in evaluating the highest possible rating.  The rating criteria do not allow for evaluation of the same symptoms.  See Parker v. Brown, 7 Vet. App 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Further, with regard to the Veteran's cervical spine disability, the Board notes that the Veteran was last afforded a joint examination in June 2009.  The United States Court of Appeals for Veterans Claims (Court) recently provided a precedential findings that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to adjudication.  Id.  Therefore, given the length of time since the Veteran's last examination as well the joint testing required by Correia, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his cervical spine disability. 

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA orthopedic examination to determine its current nature, severity, and limitation of his service-connected cervical spine disability.  Provide the examiner access to the electronic record and request that the examiner review the record, including the Veteran's lay statements and note the review in the examination report. 

Any indicated evaluations, imaging studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected cervical spine disability, including whether the Veteran has experienced any incapacitating episodes that required bed rest ordered by a physician during periods of flare-up pain and immobility. 

The examiner must also assess any neurological manifestations associated with the Veteran's cervical spine disability.

The examination report must include ranges of motion of the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so,

2.   Complete the examination requested in April 2017 for the Veteran's service-connected dizziness and vertigo. 

3.   After completing the above actions, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


